Citation Nr: 1119865	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  11-02 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for nocturia.

(The issue of an increased rating for diabetes mellitus is the subject of a separate decision issued on this same date.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1971.

These matters are on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

In December 2009, the RO denied the Veteran's claims for entitlement to service connection for hyperlipidemia and nocturia.  He was informed of this decision by a letter dated in December 2009 and submitted a written notice of disagreement in January 2010.  

When a notice of disagreement is timely filed, the RO must reexamine the claim and determine if additional review or development is warranted.  If no preliminary action is required, or when it is completed, the RO must prepare a statement of the case pursuant to 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn by the appellant or his or her representative.  38 C.F.R. § 19.26.

As of this date, the Veteran has not been issued a statement of the case on these issues.  Accordingly, the Board is required to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) regarding the issues of entitlement to service connection for hyperlipidemia and nocturia.  The RO should also advise the Veteran of the need to timely file a substantive appeal if he desires appellate review of these issues.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


